   

Northern District of California

Case number (if known):

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy

 

United States Bankruptcy Court for the:

 

_ Chapter you are filing under:
Chapter 7
€] Chapter 14
(4 Chapter 12
() Chapter 13

CL) Check if this is an
amended filing

Zz
g

127

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and In joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them, tn joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2, The

same person must be Debtor 7 in

Be as complete and accurate as possible. if two married
information. If more space is needed

all of the forms.

{if known). Answer every question.

identify Yourselt

people are filing together, both are equally responsible for supplying correct
, attach a separate sheet to this form. On the lop of any additional pages, write your name and case number

 

4. Your full name

Write the name that is on your
government-issued picture
identification (for example,
your driver's license or
passport).

Bring your picture
identification to your meeting
with the trustee.

‘About Debior 1;

 

About Debtor 2 (Spouse Onlyin a Joint Case}:

 

 

 

 

ABIMAEL

First name First name

Middle name Middie name
REBUELTA

Last name Last name

Suffix (Sr, Jr, Th HW) Suffix (Se, Jn, dh Wd)

 

'2. Al other names you

have used in the last 8
years

Include your married or
maiden names.

3. Only the last 4 digits of
your Social Security
nuraber or federal
individual Taxpayer
identification number
(ITIN)

Official Form 104

 

First name

» Firstname

 

Middle name

u : Middle name

 

Last name

Last name

 

First name

First name

 

Middle name

Middle narne

 

Last name

XXX = xXx— 2 6 3 5
OR
Ou - x —

Voluntary Petition for Individuals Filing for Bankruptey

Last name

Ce XKK XK = ne
“OR
Sue - xx -

page 4

 
Debtor i

ABIMAEL REBUELTA

 

First Name

diddie Name

Last Nama

Case number {# grown)

 

: 4. Any business names

/ and Employer

| Identification Nurnbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

"About Debtor 4:

i | have not used any business names or EINs.

1 : About Debtor 2 (Spouse Only in a Joint Case):

(al | have not used any business names or EINs.

 

Business name

» Business name

 

Business name

EIN

EIN

“Business name

EIN

IN

 

' 8, Where you live

 

1920 RYLAND ST. #4317

‘+ If Debtor 2 lives at a different address:

 

 

 

Number Street Number Street

SAN JOSE CA 96110

City State ZIP Code Gity State ZIP Code
SANTA CLARA

 

 

 

County

if your mailing address is different from the one
above, fill It in here. Note that the court will send
any notices to you at this mailing address.

 

County

© If Debtor 2’s mailing addrass is differant from
yours, fill it in here. Note that the court will send
any notices to this mailing address,

 

 

 

 

 

this district to file for
bankruptcy

 

HI over the last 180 days before filing this petition,
(have lived in this district longer than in any

other district.

(C1 have another reason. Explain.
(See 28 U.S.C. § 1408.)

Nurmber Street Number Street

P.O. Box P.O. Box,

City State ZIP Cade City State ZIP Code
6 Why you are choosing Check one: Check one:

LJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

Cl | have another reason, Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

 

 

 

 

Official Form 1014

Voluntary Petition for Individuals Fillng for Bankruptcy

hs

page
Debtor 4 ABI MAEL REBUELTA Case number ( knewa}

First Name Middle Name Last Name

Tell the Court About Your Bankruptcy Case

 

 

7, The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010). Also, go to the top of page 1 and check the appropriate box,
are choosing to file
under td Chapter 7

(1 Chapter 14
[J Chapter 42
(J Chapter 13

 

> & How you will pay the fee (1 | will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attomey is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

(2 t need to pay the fee in installments. If you choase this option, sign and attach the
Application for Individuals to Pay The Filing Fee in installments (Official Form 103A),

wi request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

8, Have you filed for by
bankruptey within the
last 8 years? Cd Yes. District When Case number
MM / ODI YYYY

 

AANo

District When Case number
MM / DD IYYYY

District When Case number
MM/ DO /YYYY

 

 

 

 

. 10, Are any bankruptcy WA No
cases pending or being
filed by a spouse who Is Ch Yes. Debtor Relationship to you
not filing this case with District When Case number, if known ee
you, or by a business MMPDD TYYYY
partner, or by an
affiliate?
Debtor Relationship la you .
District Wher Case number, ifknown _
MM 10D / YYYY
11, Do you rent your CINo. Go toline 12,
residence? td Yes. Has your landlord obtained an eviction judgment against you?

&4i No. Go to line 42.

(l Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 
Debtor 4 ABIMAEL REBUELTA Case number uf know),

First Name Middle Name Lasi Mame

Report About Any Businesses You Own as a Sole Proprietor

 

 

12. Are you a sole proprietor (4 No. Go to Part 4.
: of any full- or part-time
business? (J Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is nota
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City Siste ZIP Code

Check the appropriate box to describe your business:
LI Health Care Business {as defined in 11 U.S.C. § 101(27A))
Cl Single Asset Real Estate {as defined in 117 U.S.C. § 101(51B))
Cl Stockbroker (as defined in 11 U.S.C. § 104(53A)}

Cd Commodity Broker (as defined in 11 U.S.C. § 101(6))
(J None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor sa that it
Chapter 11 of the can sel appropriate deadiines, \{ you indicate that you are a small business debtor, you must attach your
Bankruptey Code and mast recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? a:
GI No. tam not filing under Chapter 11.
For a definition of smaf
business debtor, see CJ} No. {am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11.U.8.C, § 101(51D). the Bankruptcy Code,

C) Yes. | am filing under Chapter 11 and Lam a small business debtor according to the definition in the
Bankruptcy Cade.

Report if You Own or Have Any Hazardous Property or Any Property That Needs lmmediate Attention

 

 

 

' 14, Do you own or have any

roperty that poses oris = _
Plleged to pose a threat ud Yas, Whatis the hazard?

 

“No

 

of imminent and
idenilfiable hazard to

 

public health or safety?
Or do you own ary

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Debtor i ABIMAEL REBUELTA

First Name Medle Name

 

Last Name

Explain Your Efforts to Receive a Briefing About Credit Counseling

Case number tr aiowa,

 

16, Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counséling before you file for
bankruptcy, You must
truthfully check one of the
fallowing choices. If you
cannot do so, you are not
eligible to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 104

 

 

“About Debtor ts

You must check one:

W@ I received a briefing frorn an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CJ t received a brlefing from an approved credit
counseling agency within the 180 days before I

filed this bankruptcy petition, but | do net have a -

certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payrnent
plan, if any.

CI | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtaln those services during the 7
days after 1 made my request, and exigent
circumstances merit a 30-day temporary walver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforis you made to obtain the briefing, why
you were unable to obtain it before you fled for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(] | am not required to receive a briefing about
credit counseling because of:

(al Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) disability. My physical disabllity causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so,

CJ Active duty. | am currently on active military
duty in a military combat zona.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

 

About Debtor.2 (Spouse Only in a Joint Casa):

You must check one:

Cl i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and Lreceived a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you develaped with the agency.

C] t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion,

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(I | certify that | asked for credit counseling
services from an approved agency, bul was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary walver
of the requirement.

To ask for a 30-day ternporary waiver of the
requirement, allach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case,

Your case may be dismissed if the court is
dissatisfied with your reasons for nol receiving a
briefing before you filed for bankruptcy.

if the court {s satisfied with your reasons, you rrust
sil receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you de not do so, your case
may be dismissed,

Any extension of the 30-day deadline is granted
only for cause and [s limited to a maximum of 15
days.

4 tL fam not required to receive a briefing about
. credit counseling because of:

CJ incapacity. | have a mental iliness of a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so,

(J Active duty. | am currently on active military
duty in a milltary combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
ration for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for Bankruptcy page 5

 

 
Debtor 1 ABIMAEL REBUELTA

First Mame tiddle Name Last Name

Case number (f krovat

Answer These Questions for Reperting Purpeses

 

16a. Are your debts primarily consumer debts? Consumor debts are defined in 11 U.S.C. § 104(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

(al No. Go fo line 16b.
Wi Yes. Go toline 17.

. 16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debls are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment,

iG No. Go to fine 16c.
Cl Yes. Go te line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

17. Are you filling under
Chapter 7?

Do you estimate that after Yes, | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and CL) No

administrative expenses

C1 No. | am not filing under Chapter 7. Go to line 18,

 

 

are pald that funds will be Cl ves
available for distribution
to unsecured creditors?

18. How many creditors do 1-49 C} 1,000-5,000 (J 25,001-50,000
you estimate that you (J 50-99 (J 5,001-10,000 (2 50,001-100,000
owe? CJ 400-199 (2) 10,001-25,000 Cl More than 100,000

Cl 200-999

 

ia, How much do you
estimate your assets to
be worth?

20. How much de you
estimate your liabilities
to be?

Sign Below

 

For you

Official Forma 1014

tA $0-$60,000

CJ $56,001-$100,000
(] $100,001-$500,000
(al $500,001-$1 million

$0-$50,000

CJ $50,001-$100,000
C] $100,004-3500,000
CJ $500,004-$4 million

C2 $1,000,001-$10 million

[2 $140,000,001-$50 million
(21 $60,000,001-$100 million
(3 $100,000,001-$500 million

C2 $4,000,001-$10 million

Cl $10,000,001-$50 million
() $50,000,001-$100 million
CJ $100,000,001-$500 million

LJ $600,000,004-$1 billion

(3 $1,000,000,001-$10 billion
CF $10,000,000,001-$50 billion
CI More than $50 billion

$500,000,001-$1 billion

LI $1,000,000,001-$10 billion
{J $10,000,000,001-$50 billion
(l More than $50 biflion

| have examined this petition, and | declare under penalty of perjury that the information provided js true and

correct.

If | have chosen to file under Chapter 7,1 am aware that | may proceed, ff eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement, concealing property, or obtaining money or property by fraud in connectian
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C, §§ 152, 1341, 1519, and 3571.

[bj mate Libii leo x

Signature of Debtor 1

F tL

/ DD 1YYYY

Executed on Y
MM

Voluntary Petition for Individuals Filing for Bankruptcy

 

Signature of Debtor 2

Executed on ee
MM / DD /YYYY

page 6

 
pebior1  ABIMAEL REBUELTA

Case nuniber (if kriovn),
First Nemo Middle Nene Lost Name

 

1, the attorney for the debtor(s) named in this patition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

For your attorney, If you are
represented by one

{i you are not represented
by an attorney, you do not

 

 

 

 

 

 

need to file this page. $e
Date ee
é Signature of Attomey for Debtor MM / ODD /yYvYY
Printed name
Firm name
Number  Streat
City State ZIP Code ~

Contact phone Email address

 

 

Bar number State

 

Official Form 104 Voluntary Petition for Individuals Filing for B

Case: 21-50492 Doc# 1 Fed: 04/13/21 Entered: OA4M3751 10:07:17 Page F854

 

 
Debtor 1 ABl MAEL REBUELTA Case number iv known)

 

First Name Middle Name

Last Name

 

For you if you are filing this
’ bankruptcy without an
attorney

if you ara represented by
an attorney, you do not
: need to file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, bul you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustes, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could fose your right to file another
case, of you may lose protections, including the benefit of the automatic stay,

You must list all your property and debts in the schedules that you are required to file with the
court. Even If you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debl, the debt may not be discharged. If you do not fist
property or properly clairn it as exempt, you may not be able to keep the properly. The Judge can
also deny you a discharge of ail your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying racords, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud Is a serious crime; you could be fined and imprisoned.

if you decide to file without an atlorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptey is a serious action with long-term financial and feqal
consequences?

[J No
KA Yes

Are you aware that bankruptcy fraud is a serious crime and thal if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

C2 No

kd Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
C] No
wv Yes. Name of Person NICHOLAS DITARANTO

Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attomey may cause me to lose my rights or property if | do not properly handle the case.

* Hbitgtl lub ®

 

 

 

Signature of Dabtor 1 Signature of Debtor 2
Date i 0 t woul Data
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone ee
Cell phone Cell phone nee nnn
Email address Email address

 

 

Official Form 1014

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Debtor 1 ABIMAEL REBUELTA

Firs} Name Midiuta Fain : Laat Name

 

Deblor 2
(Spouse, if fding) First Name Middla Nang Last Neme

 

United States Bankruptey Court for the: Narthern District of California

 

Gase number LJ Check if this is an
(lf knovend amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 42115

 

 

Be as complete and accurate as possibie. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this farm. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 

 

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

| 4a. Copy line 56, Total real estate, from Schedule A/B.s.n.snsisnususesnnannn ssscnsasnuayaseusnannonvannsnenaneervsanenesennnesesnausneee g_______9.00
}
1b. Copy line 62, Total personal property, from Schedule A/B.......- secceucaanescesecauaveenvacecnversnrsersissnsasaeseqecseesaceeersassneareeseeess 5 8,084.00
tc, Copy line 63, Total of all property on Schedule A/B occ ssesenesneennres recente te TL EERE § 8,084.00

 

 

 

Summarize Your Liabilities

 

 

: Your llabilities
Amount you. owe

 

: 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 42.452.00
2a, Copy the tatal you listed in Colurnn A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.....w8. $e
3. Schedule EVE: Creditors Who Have Unsecured Claims (Official Form 1{0GE/F) ¢ 0.00
: 3a, Copy the total claims from Part 1 (priority unsecured claims) from fine Ge of Schedule E/F cscs errs Pn
i

i 3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of SCHEGUIC E/F eccentrics oe 21,952.00
: Pe
Your total labilities $ 34,104.00
i

 

 

 

| Summarize Your Income and Expenses

 

4. Sehedule |: Your Income (Official Form 106!) 2054.00
Copy your combined monthly income from line 12 Of SCHECUIC Tac sessesuseseeseseeennninnesseccteseneeessanennnnnnaanieerts ae ea

5. Schedule J: Your Expenses (Official Form 1064) 2 433.00
Copy your monthly expenses from line 226 of Schedule J ssisececcscccusenseteenenne ete eee TR REE oo oa" :

 

Official KomiDta6Sicn Guinmary bear Asebts Bi? Uiabilleg jandotertain| Stats tical iInfoiniAtion page Kof 2

 
Debtor 1

ABIMAEL REBUELTA

 

First Nante

Middte Name Last Name

Auswer These Questions for Administrative and Statistical Records

Case number (fine)

 

 

wa Yes

6. Are you fillng for bankruptcy under Chapters 7, 11, or 137

 

7. What kind of debt do you have?

LE No. You have nothing to report on this part of the form, Check this box and submit this for to the court with your other schedules.

Your debts are primarily consumer debts. Consumer debfs are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C, § 101(8), Fill out lines 8-9g for statistical purposes. 28 U.S.C, § 159.

(QQ Your debts are not primarlly consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the couri with your other schedules.

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule EJF:

& From the Statement of Your Current Monthly income: Copy your tatal current monthly income from Official
Form 122A1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

 

. Total claim Y

From Part 4 on Schedule E/F, copy the following:

 

 

 

 

33,500.00

 

 

9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) Bo 9.00
: ws . sop net . 5 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)
Od. Student loans. (Copy line Gf.) si
9, Obligations arising out of a separation agreement or divorce that you did not repori as § 6.00
priority claims. (Copy line 6g.) ~ ~
9f. Debts to pansion or profit-sharing plans, and olher similar debts. (Copy line Gh.) +o 0.00
9g. Total. Add lines 9a through 9f. $e 0.00

Official Fo(mM4 6GSuri

 

 

 

Shianiampof YournAssets anc tlabliities;ancGertain Statistical Information

nage: 2-0f, 2

 

 

 

 
Debtor 4 ABIMAEL REBUELTA

Fir Hane taddis Nama Last tame

 

Debtor 2

 

(Spouse, ifffing) First Mwne Miudle Namie Last Name

United States Bankruptey Court for the: Northern District of California

Case number

 

LI Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42118

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it flts best. Be as complete and accurate as possible. if two married people are fillng together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You GQwn or Have an Interest in

 

 

. 1, Bo you own or have any legal or equitable interest in any residence, building, land, or similar property?

No. Go to Part 2.
Cl ves. Where is the property?

 

  

What is the property? Check ail that apply.

Do «rial deduct gecuad cairns or oxemplions. Put
tl Single-family home

e@ amount of any secured. claims'an Schedule D:

 

 

 

 

 

 

 

 

 

14. C2 Duplex or multi-unit buildin ¢ realtors: Who Have Claims Secured by Properly.
Street address, if available, or ather description - "9 .
CJ Condominium or cooperative Current value of the Current value of the
() Manufactured or mobile home entire property? portion you own?
C) Land $ é
: } investment property
: Q Timeshare Describe the nature of your ownership
City State ZIP Code C) interest (such as fee simple, tenancy by
Other the entireties, or a life estate), If known.
Who has an interest in the property? Check one.
CI] debtor 4 only
: County (2) Debtor 2 only
C) pebter 1 and Debtor 2 only CJ Check if this is community property

see instructions
(J Atleast one of the debtors and another (

Other information you wish to add about this itern, such as local
property identification number:

 

If you own or have more than ona, list here:

What is the property? Check all that apply. ‘Do not deduct secured claims or exemptions. Put:

LI] Single-family home {he amount of any-eecired Gains an Schedile D:
eal tors Who Have Clans Secured by Property. .

 

 

  

 

42. — [J] duplex or multi-unit building ue
Street address, if availabla, or other description , ; a
2} Condominium or cooperative Current value of the Current value of the
(2 Manufactured or mobile home entire property? portion you own?
(al Land $ $

 

CI investment property /

C) timeshare Describe the nature of your ownership

City State ZIP Coda ‘ ° interest (such as fee simple, tenancy by
C) other the entireties, or a life estate), If known,

Who has an Interest in the property? Check one.
(J Debtor 4 only
CI Debtor 2 only

{J} Debtor 1 and Debtor 2 only Check if this is community property
(2 Atleast one of the deblors and another (see instructions)

 

 

 

 

County

Other information you wish to add about this item, such as local
property identification number:

 

 
1.3,
Street address, if available, or other description

 

 

 

City State ZIP Code

 

County

2. Add the dollar value of the portion you own for ail of your entries from Part 7, including any entries for pages
you have attached for Part 1. Write that number here... ccc cece ree eee eee E REESE EOE SESE EEE CERES ES oh

Describe Your Vehicles

 

What is the property? Check all (hat apply.
(2 single-family home

C) Duplex or multi-unit building

C2} Condominium or cooperative

J Manufactured or mobile home

C) tang

(Investment properly

Cl] timeshare

C2 other

 

Whe has an interest in the property? Check one.

C2} Debtor 1 only

CJ Debtor 2 only

(J Debtor 1 and Debtor 2 only

C2 At teast one of the debtors and another

~ Bo nat deduct sacured claims.or exemptions. Put

ine ‘aniount of any sectired claims bn Sehedule D:
Creditors: Who Have Chains Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5 §.
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Ll Cheek if this is community property
(see instructions)

Other information you wish to add about this item, such as focal

property identification number:

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
» you own that someone else drives, If you lease a vehicle, also report it on Schedule G. Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

(J No
ves
3.1. Make: TOYOTA
Model: COROLLA
Year: 2017
31000

Approximate mileage:

Other information: —

lew anrneennennene

 

If you own or have more than one, describe here:

3.2, Make: TOYOTA
Model: COROLLA
Year: 2016

40000

Approximate mileage:

Other information:

 

Who has an Interest in the property? Check one.

#4 Debtor 4 only

C] Debtor 2 only

C) Debtor 1 and Debtor 2 only

(2) Atleast one of the debtors and another

Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

1 Debtor 1 only

(] Debtor 2 only

J Debtor 1 and Debtor 2 only

C] Atleast one of the debtors and another

(J Check if this is community property (see
instructions)

Current value of the

“De Nol deduct secured clalns gr exempiions, Put .
the amountofany secured claims on Schedule Dv,
-Graaltors, Who Hove Claims Secured by Properiy

Currant value of the ‘

entire property? portion you own?

3 10,790 $4,559

 

Do. not deduct secured. daims or axempi ‘org: Put
‘the amountol any seduréd claiins on Schedule D:
; Creditors. Who Have Cialis Secured by Property:

Current value of the Current value of the
entire property? portion you own?

§ 8,746 § 2,825

 

 
3.3, Maka:
Model:
Year:
Approximate mileage:

Other information:

 

i

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

 

Who has an interest in the property? Check one.

(2 Debtor 4 only

(i Debtor 2 only

(2) debtor 1 and Debtor 2 only

C2 At least one of the debtors and another

C) Check if this is community praperty (see
instructions)

Who has an interest in the property? Check one.

C3 Debtor 4 only

(3 Debtor 2 only

(J Debtor 1 and Debtor 2 only

(] Atleast one of the debiors and another

() Check if this is community property (see
instructions)

Current value of the

Da not edict sented clainis or exemptions, Put
the amount of.any secured claims on Sehedule D:

: Greatior Wao Have: Glais. Sequrad by Property.

 

Current value of the
portion you own?

Current value of the
antire property?

Do. not deduct secured dlaims or exemptions. Put
the amount. of any secured cairns on ‘Sohedule D:

Cragifors. Who Have Claims Secured by Property.

 

Current value of the

entire property? portion you own?

oA. Watercraft, aircraft, moter homes, ATVs and other recreational vehicles, other vehicles, and accessories
: Examples: Boats, trailers, motors, personal watercrait, fishing vessels, snowmobiles, motorcycle accessories

@ No
CI ves

41, Make:
Model:
Year:

Other | information:

r
|

 

If you own or have more than one, list here:

4.2, Make:
Model:

 

Year,

Other information:

 

Who has an interest in the property? Check one.

) Debtor 1 only

() Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(2) Atieast one of the debtors and another

Cl check if this is community property (see
instructions)

Who has an Interest in the property? Check one.

(2 Debtor 4 only

(J Debtor 2 only

C2 Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

(2 Check if this is community property (see
instructions)

| 5, Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

ba not deduet eécured claims or exeniptions. Put

: the amount of any secured. claims.on Schedule De

Creditors Whe Have Cisins Secured by Property.

 

Current value of the “Current value of the :

entire property? portion you own?

Do: ‘gol deduct \ secured claims or ‘exemptions. Put

the. amount of any secured claims on’ Schedule 0:

Creditors who Have Clatms Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

 

g 7,384

 

 

 

 
     

Bescribe Your Personal and Household items

- De you own ar have any legal or equitable interest in any of the following items? a are

   

6. Household goods and furnishings

 

 

Current value of the
: _ ‘portion you own?
i - Do notdeduct secured claims
ae or exemptions.

 

Examples: Major appliances, furniture, linens, china, kilechenware
4
i No HOUSEHOLD ITEMS” cn ere yee te rine iene nen tne geek ne ee nat a Re ane hen he mim a ty eins ge ee a a at
: @ Yes. Describe... » g 450
7, Electronics
: Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners, music
collections; electronic devices including cell phones, cameras, media players, games
@ No cane cee ene _ a ween yeansanineneenneninnn
(2 Yes, Describe... lg
8. Collectibles of value
: Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
@ No pose tnnanungeearey ene eg titans ni mt nr coon eee tenn a
C] Yes. Describe......... | | §
| wd

 

 

g, Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry toals; musical instruments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(J Yes. Describe......... i §
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
‘ (4 No a iter
i Yes. Desoribe. sud & _
Dee ee cee en anne tn nein - :
| 41, Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
C1 No rELOTHING —
(@ Yes. Describe......... + $250
2 12, Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloorn jewelry, watches, gerns,
gold, silver
Cl Yes. Describe. ......... (8 ——
_ 43. Non-farra animals
Examples: Dogs, cats, birds, horses
f No pcre en ence deere _ - —
(] Yes. Describe... | | §
LL aveoveed
' 44, Any other personal and household items you did not already list, including any health aids you did not list
( No i _ ae _ -
C) Yes. Give specific | 5
INforMAUON. waves fe i eee .
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached § 700

 

 

for Part 3. Write that number here

 

 
 
 

Describe Your Financial Assets

 

 

portion you awn?

Do-not deduct secured claims |
or exemptions.

‘ Do you own or have any legal or equitable interest in any of the folto' ing? mS a ‘Gurrent value of the

   
    

i 46,Cash
: Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

i No
UI Yes...

 

. 17. Deposits of money
: Examples: Checking, savings, or other financial accounts; certificates of deposil; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

{4 No

bed YES cccccessesseessees Institution name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47.4, Checking account: 3
17.2. Checking account: §
17.3. Savings account: $ _
17.4, Savings account: g
17.5. Certificates of deposit: $
47.6. Other financial account: $
17.7. Other financial account: $
17.8, Other financial account: 4%
17.9, Other financial account: g
: 4B. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
Ui No
CP YES... ccsseccceee Institution or issuer name:
: $
"49. Non-publicly traded stock and Interests in Incorporated and unincorporated businesses, including an interest In
an LLC, partnership, and Joint venture
(F No Name of entity: % of ownership:
_ Cl ves. Give specific %, §
! information about ~
PNET eeseseseeeees Ye $ _
% $

 

Case: 21-50492 Doc#1 Filed: 04/13/21 Entered: 04/13/21 10:07:17 Page 15 of 54

 

 
20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer lo someone by signing or delivering them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 No
Cl Yes. Give specific  ssuer name.
information about
THOM. wee eee $
$
Bo
. 24, Retirement or pension accounts
: Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrifl savings accounts, or other pension or profit-sharing plans
ld No
tall Yes, List each
account separately., Type of account, Institution name:
404 (k) or similar plan: $e
Pension plan: 2 a
IRA: §
Retirement account: $
Keogh: § —
Additional account: $
Additional account: $ _
22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service of use from a cornpany
Examples: Agreements with landiords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
No
TD Ve8.occseecenen Institution name or individual:
Electric: %
Gas: %
Heating oi}: $
Security deposit on rental unit: $
Prepaid rent. §
Telephone: §
Water. —_— ‘
Rented furniture: _ g
Other: $
: 93. Annuities (A contract for a periodic payrnent of money to you, either for life or for a number of years}
No
DD Ves. ccc issuer name and description:
%
5
$

 

Case: 21-50492 Doc# 1 Filed: 04/13/21 Entered: 04/13/21 10:07:17 Page 16 of 54

 

 
24. Interests in an education IRA, in an account in a qualifiad ABLE program, or under a qualified state tuition program.

26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1}.
wi No

DYES nse nenenitinnnnn Institution name and description. Separately file the records of any interests.71 U.S.C. § 52 1(c):

 

 

25, Trusts, equitable or future interests in property (other than anything fisted in line 4), and rights or powers

exercisable for your benefit

4 No

Cl] Yes. Give specific
information about them. ..

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

No

Cl Yes. Give specific
information about them. ..!

'
i i

oo ~ ett anceneceninenn ate titer erent hg en een te et

 

/ 27. Licenses, franchises, and other general intangibles

~ Money or property owed to you?

Examples: Building permits, exclusive licenses, cooperative association holdings, liquer licenses, professional licenses

7 No

CI Yes. Give specific
information about them...

 

 

   

. 28. Tax refunds owed to you

 

 

(4 No . a 5
CI Yes. Give specific information cederal: S
about them, including whether :
you already filed the returns | State: $
BATS. cceeeseuneasereeeeees | .
and the tax years | Local: $
i

 

 

' 99. Farnlly support

}

Examples: Past due or lump sum alimony, spousal supporl, child suppor, maintenance, divorce settlement, property settlement

No

 

CI Yes. Give specific information. ........... | |
| | Alimony:
i Maintenance:
' Support:
Divorce settlement:
Property setloment:

_ 30. Other amounts someone owes you

Evamples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to.someone else
(4 No

Cl Yes. Give specific information. 0.0.0.0...

 

 

 

th

Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

OA Fw

 
' 91, Interests In insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, hormeowner’s, or renters insurance

i No

(2) Yes. Name the insurance company

af 7 Company name:
of each policy and list its value. ...

Beneficiary:

Surrender or refund value:

ed

 

. 32. Any Interest in property that is due you from sameone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

(@ No

£  &?

 

(_] Yes. Give specific information. ............

1 33. Claims against third parties, whether or nat you have filed a lawsuit or made a demand far payment
: Examples: Accidents, employment disputes, insurance claims, or rights to sue

4 No

Cl Yes. Describe each Claim. eee

 

 
 

. 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to sat off claims

(J No

fo

 

i CI Yes. Desertbe each lait. coc

 

 

35. Any financial assets you did not already list

 

 

{@ No - . aa a aoe

(] Yes. Give specific information...........

 

 

 

 

' 36, Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here

 

 

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

 

‘ 97. Do you own or have any legal or equitable interest in any business-related property?
(Hf No. Go to Part 6.
(J Yes. Go to line 38.

' a8 Accounts receivable or commissions you already earned

(No
(J Yes. Describe.......

 

39. Office equipment, furnishings, and supplies

i Examples; Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electranic devices

CJ No
C] Yes. Describe..

 

 

 

Le esc

egg

Current value of the
partion you own?”

Do not. deduct secured.claims —
or exemplions,

 

 
; 40, Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

Fi No

C] Yes. Describe.....4 5
t  ennenimmnt

 

i
i 41. Inventory

 

No ee tenet . sae ese we 7
(I Yes. Describe...... .

 

. 42. Interests in partnerships or joint ventures
No
Yes. Describe...

 

 

 

 

 

 

 

 

 

 

 

 

Name of ently: % of ownership:
% $ ee
% $_. scent nee tenn ea
% $ _—
| 43. Customer lists, mailing lists, or other compilations
@ No
2 Yes. Do your lists include personally identifiable Information (as defined in 11 U.S.C. § 101(44A))?
(2 No _ -
i (J Yes. Describe........
: io
44. Any business-related property you did not already list
[i No
CJ Yes. Give specific .
information wo... §
$
$
$___. _
§
$ .
. 45. Add the dollar vatue of all of your entries from Part 5, including any entries for pages you have attached 5 0
for Part 5, Write that mumtber Here ou... ccsecessenessmssssssenisanesustnssemansecumnseninarenussrinneciiansnsaatatgamaaceiantsenennnnarassricsstete od

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own oy Have an Interest in.
if you own or have an interest in farmland, list it in Part 1.

 

 

46. De you own or have any legal or equitable interest in any farm or commercial fishing-related property?

& No. Go to Part 7.

G1 Yes. Go toline 47.
Current value of the
partion you own?

DO.not. deduct secured claims.
or examplions,

47, Farm animals
Examples: Livestock, poultry, farm-raised fish

 

 
, 48, Crops~-elther growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: e No eat ee ntenenen tenn netnnne og he net pane nny thn Mein ie Wa ett —
: () Yes. Give specific
: information. 0... Boo
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
et No
2 V 8S oo ccccccrcecsversevacscaree ee Torrens
smo 2 AAA hunt ER SI EEN Rea th I am AA Rind, Ren te 8
"60. Farm and fishing suppiies, chemicals, and feed
No
YES cvecscenesnnianne { Se ~
| : _
: 54, Any farm- and commercial fishing-related property you did not already list
lf No
Cl Yes. Give specific _ oe eee -
information. ...0..0.. $
- §2. Add the dollar vaiue of all of your entries from Part 6, including any entries for pages you have attached 0
for Part 6. Write that number here
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
; Examples: Season tickets, country club membership
4 No
: CL! Yes, Give specific oo
information. ........... $ ;
§
64. Add the dollar vafue of all of your entries from Part 7. Write that number here oo. neice menos > $
List the Totals of Each Part of this Form
55, Part 1: Total real estate, Mme 2 occ cssencsessssssesssseessvsasssecessssssnscarsnesesmscceeneyeeseisecniimneesnensccanseventueastnrssaesesadteseiseasscaieenngesseces <> $0 .
86. Part 2: Total vehicles, line § ¢ 7384
_ §7. Part 3: Total personal and household items, line 15 $ 700
58. Part 4: Total financial assets, line 36 $0
59. Part §: Total business-related property, line 45 $0
- 80. Part 6; Total farm- and fishlng-related property, line 52 $0
| 61. Part 7: Total other property not listed, line 54 +-0
: ro deena enr i at ee i nomen adhe org ma : .
| 62. Total personal property, Add lines 56 through 61.0.0 | Copy personal property total +g 8,084 _.
| ed bos

 

 

: 63. Total of all property on Schedule A/B. Add line 55 + ine G2... eesesestecstsenrressvececsreresreeeesanecseresesenenenenn caezaersenes $ 8,084

 

 

 

 
Debtor 4 _ABIMAEL REBUELTA

First Nace Middle Nana Last Nera

Debtor 2

 

(Spouse, if fing) First Name Middle Rane Last Name

United States Bankruptcy Court for the: Northern District of California

Case humber ad Check if this is an
HW know) amended filing

 

 

Official Form 106C

Schedule C: The Property You Claim as Exempt arts

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. if more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the ton of any additional pages, write
yout hame and case number (if Known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim, One way of doing so is to state a
specitic dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive ceriain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption te a particular dollar amount and the value of the property Is datermined to exceed that arnount, your exemption
would be limited to the applicable statutery arnount.

identify the Property You Claim as Exempt

 

4, Which set of exemptions are you claiming? Check one only, even if your spouse Is filing with you.

(2 You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b}(3)
(H You are claiming federal exemptions, 11 U.S.C. § 622(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Beef description ‘of the property and.line an “Current value of the Amount of the exemption you claim ho ‘Specific laws that allow exemption

    

 

 

Schedule A/B thal lists this property: . portion youown | eee ie a!
Veo th Copy the value from Cheek only one box for each exemption.
2 Sohedule AB
Brief
description: $ . $ .
. C) 100% of fair market value, up to
Line from ra
Schedule A/B: any applicable statutory limit ne
Brief $ Qs

 

description:
LJ 100% of fair market value, up to

 

 

Soreunla A/G: any applicable statutory lirnit _

Brief

description: $ L$

Line from L.2 100% of fair market value, up to

Schedule AB: any applicable statutory limit _ _.

 

3. Are you claiming a homestead exemption of more than $170,360?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

LJ No

(2 Yes. Did you acquire the property covered by the exernption within 1,215 days before you filed this case?
(No
C] Yes

ie

Official(EGAs G06 RahedGld C] PHO HropeFty yeu Glolras Exenipt fa

rey of

i“

 
Additional Page

 

 

Brief of description | of the
“on Schedule: AB that lists this Brepery

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Briel
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line frorn

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule AB:

Official Form 106C

  

 

 

 
 
     

© Copy the value irom.”

    

 

 

Cl 100% of fair market value, up to
any applicable statutory lirnit

 

 

[100% of fair market value, up to
any applicable statutory limit

 

 

(2 100% of fair market value, up to
any applicable statutory limit

 

 

CI 100% of fair market value, up to
any applicable statutory limit

 

 

(2 100% of fair market value, up to
any applicable statutory limit

 

 

C2) 100% of fair market value, up to
any applicable statutory limit

 

(} 100% of fair rnarket value, up to
any applicable statutory limit

 

(3 100% of fair market value, up to
any applicable statutory limit

 

Cl 100% of fair market value, up to
any applicable statutory limit

 

(] 100% of fair market value, up to
any applicable statutory limit

 

C] 100% of fair market value, up to

- Sohedule A/B

2017 TOYOTA COROLLA —_g 2,559 4 2,559

$2,000 LW § 200
euroon COROLLA = ¢ 2,858 (Ag 2,858
HOUSEHOLD ITEMS $450 i ¢ 450
CLOTHING $ 250 i$ 250

$ C$

$ (i$

$ Os

$ Cis

§ CIs

$ C$
—_——__- any applicable statutory limit

$ Qs

 

 

(1 100% of fair market value, up to
any applicable statutory lirnit

Schedule C! The Property You Clan as Exempt

7 the oxomtiony you. ae stain. 4

_ Speelfic laws that allow axemptlon

Check oro one » box jor eich exemption ma

730.140 (B) (2)

730.140 (B) (2) (5)

730.140 (B) (2)

730.140 (B) (3)

730.140 (B) (3)

paye 2 of __

 

 
Debtor 4 ABIMAEL REBUELTA

Fist Naene Middle Narne Last Nema

 

Debtor 2

 

(Spouse, if filing) First Name Hiddio Name Laat Nome
United States Bankruptey Court for the: Northern District of California

Case number

(IT known LJ Check if this is an
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, lf more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
(J No. Check this box and subrnit this form to the court with your other schedules, You have nothing else to report on this form,
@ Yes, Fill in all of the information below,

Lis¢ All Secured Claims

 

 

 
      

2. List all secured claims. reditor has i more. ‘than.
| for each claim.. If more than, one creditor Has a particular lain, list the ‘tie! creditors j in Part 2,
AS much 3 as. possible.. list the claims in alphabetical o order ‘according ‘to the. creditor's | hare.

 

 

 

 

 

EXCEED FINANCIAL CREDIT UNION Describe the property that secures the claim: ¢ 6,231 310,790 30
Creditors Name 2017 TOYOTA COROLLA
2195 MONTEREY RD,
Numbar Street a

AS of the ‘date you file, the claim i is: : Check all that apply.
a Contingent

 

 

 

 

 

 

 

 

 

 

 

SAN JOSE, CA 95125 J Untiquidated
: City State ZIP Cade 2 disputed
|
| Who owes the debt? Check one. Nature of flen. Check all that apply.
Yi vebtor 1 only & An agreement you made (such as mortgage or secured
© CO Debtor 2 only ___ cartoan)
| (2 pebtor 4 and Debtor 2 only (J Statutory lien (such as tax lien, mechanic's lien)
C) Atteast one of the debtors and another J) Judgment tien from a lawsuit
(2 other (including a right to offset)
Check if this claim relates to a
community debt
____ Date debt was incurred Last 4 digits of account number 0 ; .
L2 2.2 EED FINANCIAL CREDIT UNION Describe the property that secures the 2 clalm: 5 5,921 8,746 $0
| Creditor’s Name 2016 TOYOTA COROLLA —
/ 2195 MONTEREY RD.
Number Street i
As of the date you file, the claim is: Check all that apply.
#1 Contingent
SAN JOSE, CA 95125 (2 unliquidated
City Slate ZIP Cade g Disputed
Who owes the debt? Check one. Nature of Hien, Check all thal apply.
#4 debtor 7 only Wf An agreement you made (such as mortgage or secured
CF pebtor 2 only car loan)
: C) Debtor + and Debtor 2 onty ) Statutory lien (such as tax lien, mechanic's lien)
' {2 At teast one of the debtors and another C} Judgment lien from a lawsuit
C  Giher (including a right to offset) _.

(2 Check If this claim relates te a
cormmunity debt

Date debt was Incurred
Add the dollar. value of

Last 4 digits of account number __

   

tries in. Column A on this page. | ‘Write that number here: 642,152

 

 

 
Piece cna

Debtor 4 ABIMAEL REBUELTA

 

 

 

Fist Meme Middle Nene Last Name
Debtor 2
iSpouss, if filing} fist Nema Middle Nem fast Marie
United States Bankruptcy Cour for the: Northern District of California

5 CA Check if this is an
‘tenn “ amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims «ABMS

Be as complete and accurate as possible. Use Part 4 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), Do not include any
creditors with partially secured claims that are listed in Schedule B: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left, Attach the Continuation Page ta this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 
 

List AH of Your PRIORITY Unsecured Claims

 

4, Do any creditors have priority unsecured claims against you?
| CA No. Go to Part 2.
4 Yes,

DR List all of your priority unsecur od claims.

     

3 red cialms At a creditor has mote th n ‘one pridrity unsecured claim; lisi-the creditor separately for each claim. For
each claim listed, identify what type.of claim itis. Ifa claim has both priority and nonpiorily amounts, list that claini here and show. bolly priority and

> honpriority. amounts. As. much as possible, list:the claims in alphabetical order according to tha creditor's name. If you have more than two priority
a unsecured claitns, fil out the Continuation Page of Part 1..1f more than one creditor holds a particular claim, list the, other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24 oo
AMERICAN EXPRESS Last 4digits ofaccountnumber 8,977 $ $8,977
: Priority Creditors Name
i POB 981357 When was the debt incurred?
i Number Street
As of the date you file, the claim is: Check all that apply
: EL PASO, TX 79998
Gily Suis ZIP Coda A contingent
i Cl Unliquidated
Who Incurred the debt? Check one. 2 Disputed
} Debtor 4 only
\ (2 Debtor 2 only Type of PRIORITY unsecured claim:
CI Debtor 1 and Debtor 2 only () Domestic support obligations
: C} Atleast one of the debtors and anather (Taxes and certain other debts you owe the government
: (J Check if this claim is for a community debt {2 Claims for death or personal injury whila you ware
Is the claim subject to offset? Intoxicated
: ®i No CY Other. Specify
Cl Yes . . . .
2.2 | WELLS FARGO Last 4 digits of account number sg 8,099 $ _ $3,099
Priority Creditor’s Name h b a ~ ~
POB 14817 When was the debt incurre
Nurmber Street
As of the date you file, the claim is: Check all that apply.
DES MOINES, CA 50306 @ contingent
City State ZIP code [2 Untiquidated
Who incurred the debt? Check one. O21 disputed

wt Debtor { only

Dabtor 2 only

(2) Debtor 1 and Debtor 2 only

(I atleast one of the debtors and another

Type of PRIORITY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicaled

Other, Specify

(] cheek if this claim is for a community debt

O Oo

Is the clam subject to offset?

eI No
yes

 

 

 
 
 

: After listing any entries: on this page, number them beginning with: 2. 3, followed by3 2. 4, and so forth.

 

 

 

 

Your PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

~ DENTAL SMILE Last 4 digits of account number oos7 1135 $ § 4,135
Priority Creditor’s Name
970 W. EL CAMINO REAL, STE. 1 When was the debt incurred? _
Number Street
As of the date you file, the claim is: Check all thal apply.
SUNNYVALE, GA 94087 (3 Contingent
Ciy State ZIP Code QQ Unilquidated
(2 disputed
Who Incurred the debt? Check one.
1 Debtor 4 only Type of PRIORITY unsecured claim:
(2 Debtor 2 onl ~~
sptors only {2 Domestic support obligations
CI debtor 1 and Debtar 2 only ,
(2 Taxes and certain other debls you owe the government
CJ Atieast one of the debtors and another OQ ' hot :
Claims for death or personal injury while you were
(} check if this claim Is for a community debt intoxicated
(} other. Specify
Is the claim subject to offset?
4 No
CJ Yes
D4
PERFORMANCE FINANCE Last 4 digits of account number 8021 0 gG,917 $ $8,917
Priority Cresitor’s Name
1815 W. 22ND ST., STE. 100W When was the debt incurred?
Number Streat
As of the date you file, the claim Is: Check all that apply.
OAK BROOK, IL_60523 Q Contingent
City State Zip Coda C2) untiquidated
| C2 Disputed
i Who incurred the debt? Check one,
|
' (2 vabtor 4 only Type of PRIORITY unsecured claim:
O Debtor 2 only Cl Domestic support obligations
LI bebtor 4 and Debtor 2 only '
CJ Taxes and cartain other debts you owe the government
C2 atleast one of the debtors and another " |
C4 Claims fer death or personal Injury while you were
(3 Cheek if this claim is for a community debt intoxicated
O other. Specify
is the claim subject to offset?
#1 No
C) ves
2.5
ONE MAIN Last 4 digits of account number 6527 9. 2.889 $. $2,959
Priority Creditors Namo
POB 1010 When was the debt Incurred?
Nomber Street
_ As of the date you file, the claim is: Check all that apply.
EVANSVILLE, IN 47706 CI Contingent
Cily State ‘ZIP Code C] Untiquidated
Q Disputed
Who incurred the debt? Check one.
@ Debtor 4 only Type of PRIORITY unsecured claim:
CI Debtor 2 only CJ Domestic support obligations
C bebter 4 and Debtor 2 only im] .
Taxes and certain other debts you owe the government
(2 Atleast one of the debtors and another . . /
(2 Claims for death or personal injury while you were
C} Cheek if this claim Is for a community debt intoxicated ae ™
CI other, Specify

 

Oves

fs the claim subject to offset?

EB] No

 

 

 
Debtor ABIMAEL REBUELTA

First Name Middle Name Last Name

Debtor 2

 

(Spouse lf filing) Fires Hama Middle Name Last Nema
United States Bankruptcy Court for the: Northern District of California
Case number

Mt known) Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 42/15

Be as complete and accurate as possible, If two married people are filing together, both are equally responsible for supplying correct
infonnation. If more space Is needed, copy the additional page, fill It out, number the entries, and attach it fo this page. On tha top of any
additional pages, write your name and case number (If knawn).

 

 

4. Do you have any executory contracts or unexpired leases?
ka No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
(CQ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form {OG6A/B).

2, List separately each person or company with whom you have the contract or tease. Then state what each contract or lease Is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of execulory contracts and
unexpired leases.

Person or company with whom you haved

 

 

Name

 

Number Street

 

City State ZIP Code

Name

 

Number Streat

 

Chy ss Stale ZIP Code
2.3,

prone
+
i
{

 

Name

 

dumber Street

 

City . State ZIP Gode

2.4

cod

 

 

Name

 

Number Street

 

coeng ol lY.

, State ZIP Code
2,5}

 

Name

 

Number Street

 

 

City es / _ State ZIP Code

 
en ra os

Debtor 1 ABIMAEL REBUELTA

Firet Name Madle Neme Last Name

Debtor 2
(Spouse, if filing) Fret tame Middle Nama Last Name

 

United Statos Bankrupley Court for the: Northern District of California

 

Gase number
AT known) CI Check if this is an
amendad filing

 

Official Form 106H
Schedule H: Your Codebtors 4245

Codebtors are people or entities who are alse liable for any debts you may have. Be as complete and accurate as possible. ff two married people
are filing together, both are equally responsible for supplying correct information. if more space Is needed, copy the Additional Page, fil Hout,
and number the entries in the boxes on the left. Attach the Additional Page to this page. Qn the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
rf No
C] Yes
2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
Cl No. Go to line 3.
(2 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

CJ No

CJ Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent |

 

Humber Street

 

City State ZIP Cade

3. In Colurnn 4, list all of your codebtors. Do not Include your spouse as a codebtor if your spouse is filing with you. List the person
shown in ling 2 again as a codebtor only if that person Is a guarantor or cosigner, Make sure you have Hsted the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, :
Schedule E/F, or Schedule G to fill out Column 2.

~ Golumn 2: The creditor to whom you owe the debt

 

“Check all schedules that apply: oo

 

 

 

 

 

 

 

 

 

 

 

 

3.1
Lo Cl] Schedule D, line |
Name : i
C] Schedule E/F, line
‘ Number Street C) Schedule G, line. _. :
SL) ee eer oye NO ee EP C088 eens
3.2
| (J Schedule D, line
Name
C} Sehedule E/F, tine
Momber Streal (2 Schedule G, line
OM ceca RN ee teen EP GUE
5
= C] Schedule D, line
Name
{] Schedule E/F, line
Number Street C) Schedule G, line
Me ee ce MO IP CCM ees en nian anne

 

 
Debtor 4 ABIMAEL REBUELTA

Firet Name tiddla Name Last Name

Oebtor 2

 

(Spouse, if fling) First Mame Middla Namie Last Name
United States Bankruptcy Cour for the: Northern District of California

Case number Check if this is:
iif known)
(] An amended filing

 

 

LIA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM? DD? WWYY

 

Schedule i: Your Income 49145

Be as complete and accurate as possible. if two married people are filing together (Debtor 4 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse,
if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known}. Answer every question.

 

Describe Employment

 

 

i
i. Fill in your employment Pei Se a EDRs Sosiap he Pot vis Eye eee
| information. ee Debtor dee Debtor 2 or non-iling spouse

 

If you have more than one job,

 

 

 

altach a separate page with
information about  aaitional Employment status & Employed (2 Employed
armployers. (Il Not employed (J) Not employed
Include part-time, seasonal, or ,
self-employed work.

Occupation
Occupation may include student P
or homemaker, if it applies.

Employer's name BON APPETIT CO.

Employer's address 500 ORACLE PKWY

Number Street Number = Street

 

 

REDWOOD CITY, CA a
Chy State ZIP Code City State ZIP Cade

i How long employed there?

 
 

Give Detalles About Monthly Income

Estimate monthly iricome ag of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

| “Fortiebtort) For Debtor 2 or
Oe “non-filing spouse

 

| 2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. 93,280 §

 

| 3. Estimate and lst monthly overtime pay. 3. +§ +g

 

4. Calculate gross income. Add line 2 + line 3. 4, | g 3.280 g 9

 

 

 

 

 

 
“5

. For Debtor. 2 “For Debtor 2 or
yo _. fien-filing spouse
Copy Hine 4 ere cece cesssenssssnannesesseeeserereesssarentnasseesnneseennaanteennnensnsaneenstey 4. $3,280 $0
5, List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. = 844 $ ae
5b. Mandatory contributions for retirement plans 5b. oS S.
5c. Voluntary contributions for retirement plans 5a $
Sd. Required repayments of retirement fund loans 5d. $ $ _
5e. Insurance Se. $153 $
5f. Domestic support obligations 5h. § 432 $
5g, Union dues 5g. $ $
Sh. Other deductions. Specify: Bh. + +g
6. Add the payroll deductions, Add lines Sa + Sb + Sc + Sd + Se +5f + Sg + 5h. 6. $ 1,226 $0
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $2,054 $0
8, List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ &
monthly net income. 8a, *
8b. Interest and dividends 8b. $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimeny, spousal support, child support, maintenance, divorce $ $
settlement, and property setilement. &c.
8d. Unemployment compensation ad. $ $
Be, Social Security Se. § 3.
8{, Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies,
Specify: af. $ $
8q. Penslen or retirement income 8g. § §
8h. Other monthly income. Specify: 8h. + +4
9, Add all other income. Add lines 8a + 8b + 8c + Bd + Be + BF +8g + Bh. 9. | ¢0 3 .
, 10, Calculate monthly income. Add line 7 + line 9. . § 2,054 30 zz |g 2,054 7
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10., ?-——— a . re trnrnn
4, State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in fines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: V4 S _
» Add the amount in the last column of line 10 to the amount In line 11. The result is the combined manthly income, 2.084
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. po

| 43,De you expect an increase or decrease within the year after you file this form?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C3 No,

 

 

 

 

 

 

Gombined
monthly income

 

(l Yes. Explain:

 

 

 

 
   
 

  
 
  

Tomes

  

pebtort - ABIMAEL REBUELTA

Firel Name taddle Nome Last Name

 

 
  

Check if this is:

 

  
    
   
 
    

Oebtar 2
(Spouse, if fling) First Nanve Middle Rame Last Name

(J An amended filing

Lt A supplement showing postpetition chapter 13
axpenses as of the following date:

 

United States Bankruptcy Court for the: Northern District of California

   

Case number

(If known) MM? DDI YYYY

 

 

Official Form 106J

 

Schedule J: Your Expenses 42/15

Be as coniplete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form, On the top of any additional pages, write your narne and case number
(if known), Answer every question.

Describe Your Household

 

 

1. Is this a joint case?

ha No. Go toline 2.
(} Yes. Does Debtor 2 live in a separate household?

Cl No
C1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? Cl No
Dependent’s relationship to Dependent’s . Does dependent live
Do not list Debtor 1 and (4 Yes. Fill out this information for Debtor 1 or Dabtar 2 age » with you?
Debtor 2. Bah MEPSNeSNl. cecccceseceveercees a)
Do not slate the dependents’ DAUGHTER 5 a No
names, Yes
(I No
(2 Yes
(2 No
Cl Yes
LI No
Cl Yes
Cl no
L] ves
3, Do your expenses include Q No

expenses of people other than Q
___yourself and your dependents? Y°S

  

Estimate Your Ongoing Monthly Expenses

oe

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of :
such assistance and have Included it on Schedule : Your Income (Official Form 1061) “Your expenses -

 

 

4. The rental or home ownership expenses for your residence. Include first mortgage payments and —
any rent for the ground or lot. 4, $4,000
If not Included in line 4:
4a. Real estate taxes fa. § _
4b, Property, homeowner's, or renter's insurance 4b. $e
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

 

 
an

46.

20,

Additional mortgage payments for your residence, such as home equity loans

Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garoage collection

6c. Telephone, cell phone, Intemet, satellite, and cable services

6d. Other. Specify:

 

Food and housekesping supplies

Childcare and children's education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

Insurance.
Do not include Insurance deducted from your pay or included in lines 4 or 20.

15a. Life Insurance
15b. Health insurance
15c. Vehicle Insurance

46d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

 

Specify:
Installment or lease payments:
17a, Car payments for Vehicle 1
17», Car payments for Vehicle 2

17c, Other. Specify:

 

vd. Other. Specify:

 

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule J, Your Income (Official Form 106)).

Other payinents you make to support others who do not live with you.

Specify:

 

Other real property expenses not included In lines 4 or 5 of this form or on Schedule 1. Your Income.

20a. Mortgages on other property

20b, Real estate taxes

20c. Property, homeowner's, or renter's insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

11.

12.
43.

14,

16.

17a,

17.

17d,

20a,
20b.
20c.
20d.

206.

Your expenses

$

 

fe

g 244

¢ 349 __
o_.

$

oA

 

 

of

Case: 21-50492 Doc#1 Filed: 04/13/21 Entered: 04/13/21 10:07:17 Page 31 of 54

 

 
22.

Other. Specify:

 

Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b, Copy line 22 (monthly expenses for Debtor 2), if any, from Official Forrn 106J-2

22c, Add line 22a and 22b, The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.
23b. Capy your monthly expenses from line 22c above.
23c. Subtract your monthly expenses fram your manthly income.

The result is your monthly net income.

. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment io increase or decrease because of a modification to the terms of your morigage?

CI No.
LI Yes,

Explain here:

i
i
|
:
\
|
i

22b,

226.

23a.

23b,

23e,

§ 2,054

we § 2,433

 

 

4 -379

 

 

Case: 21-50492 Doc#1 Filed: 04/13/21 Entered: 04/13/21 10:07:17 Page 32 of 54

 
beter? ABIMAEL REBUELTA

First Name Middle Name Last Name

 

Debtor 2

 

{Spouse, i fling) Fust Name Middle Name Last Name

United Stales Bankruptey Caurt for the: Northern District of California

Case number
{if known}

 

 

() Check if this Is an

 

amended filing

Official Form 106Dec
eclaration About an Individual Debtor's Schedules 12/15

 

 

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false staternent, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both, 18 U.S.C. §§ 152, 1347, 1519, and 3571.

Sign Below

 

 

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

L) No

Yes. Name of person NICHOLAS DITARANTO . Attach Bankruptcy Patition Praparer's Notice, Declaration, and

 

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

Mbimay Ubud _®

Signature of Debtor 1 Signature of Debtor 2

Date U OF WU Date i
MMi DD 7 YYYY MM/ DD / YYYY

 

 

 

 
Debtor 4 ABIMAEL REBUELTA

Fost Name Middia Nama Last Name

 

BDebior 2

 

(Spouse, if fling) Fust Name ididdia Name Last Name
United States Bankruptcy Court for the: Northern District of California

Case number ek
Gf krown) C2 Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy o4/t9
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known), Answer every question.

 

| Give Detatls About Your Marital Status and Where You Lived Before

 

 

 

1. What is your current marital status?

C] Married
a Not married

i
i

2. During the last 3 years, have you lived anywhere other than where you live now?
CI No

Yes. List all of the places you lived in the last 3 years. Do not include where you live now,

 

 

 

 

 

 

 

 

 

 

 

 

Debtor4: 0 Dates Debtor? Debtor 2) eee -. Dates Debtar 2 —
, : : BE fivedthere —. : a lived there
QO) Same as Debtor 1 Cl] Same as Debtor 4
From From _ __
i Number Street Number Street
i To To
: City State ZIP Code City Slate ZIP Code
tl Same as Debtor 4 Same as Debtor 1
From Froom
Number Strest Number Street
: To _ To oo
City State ZIP Code City State ZIP Code

| 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
: states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

(Ff No

CJ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Incame

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Dertor?  ABIMAEL REBUELTA

 

First Name Midis Rame

Last Name

Case number (¢ knowns

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-tirne activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 4.

CI No
@ Yes. Fill in the details,

From January 1 of current year until
the date you filed for bankruptey:

For last calendar year:

(January 1 to December 31,2020 )
yvry

For the calendar year before that:

(January 1 to December 31,2019

YYYY

Sources of income a
Check all that apply: a

af Wages, commissians,
bonuses, tips

Q Operating a business

aq Wages, commissions,
bonuses, tips

Q) Operating a business

a Wages, commissions,
bonuses, lips

] Operating a business

“Gross inconie
’ (before deductions. and:

    

Sources of Income
| Check all that apply.”
exelusiong)- |: : te a Lt bunts

Q Wages, coramissions,
bonuses, tips

§ 10,500.00

CJ Wages, commissions,

$ 42,222.00 bonuses, tips
tC] Operating a business
QO Wages, commissions,
$ 44 487.00 bonuses, tips

Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of ofher income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income: interest; dividends: money collected from lawsuits: royalties: and
gambling and lottery winnings. If you are filing a joint case and you have income thal you received together, list it only ones under Debtor 4.

List each source and the gross income from each source separately. Do not include income that you listed in line 4,

@ No
C! Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptey:

For last calendar year:

(January 1 to December 31,2020 __)
Wy

For the calendar year before that:

(January 1 to December 12019)
wy

Official Form 107

Sources of income,
_ Desctibe-belows

22 Grogs income fram
oy: cpach source.)

  

_ Sources ‘of Income
Gh sours Describe below.
(before deductions.and vo
exclusions) Ba!

Cl] Operating a business

 

 

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 
   

Gross income

(before deductions and
exclusions)

   
 

    

    

Graas liceme from
@ach source!
‘(before deductions and
exclusions)

th

CR tS

page 2

 

 
Debtor 1 ABI MAEL REBUELTA Case number ii known

First Nani Middis Reme Last Rane

 

_ List Certain Payments You Made Before You Filed for Bankruptcy

 

 

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

(J No. Neither Debtor 1 nor Debtor 2 has primarily consumer dabts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose,”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

() No. Go to line 7.

: (2 Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
: {otal amount you paid that creditor. Do not include payments for domestic support obligations, such as
} child support and alimony. Also, do nol include payments to an attorney for this bankruptcy case,

i * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

4 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
@ No. Go to line 7.

: CI Yes. List below each creditor to whom you paid a total of $600 or more and the total arnount you paid that
i creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

2 ‘Dates of : Total amount pald _ Amount you slillewe >): «Was this payment for...
i payment : “EEE eyes Bae) ee
$ 8 Q] Mortgage
Creditors Name
Cl] Car
Number Street Cl credit card

ie Loan repayment

 

Suppllers or vendors

 

 

 

XY .

i City State ZIP Code Other
: $ 5 t] Morlgage

: Creditor’s Name

Gar
( Credit card

 

Number Street
Cl Loan repayment

 

Cl Suppliers or vendors

 

 

 

: CI Omer pene
Cay State ZIP Code

; $ 8 Ci Mortgage

i Creditor’s Name

} CI] car

 

Number Street Cl Credit card

) Loan repayment

 

td Suppliers or vandors

Cl omer

Cily State ZIP Code a

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 

 
Debtor 4 ABIMAEL REBUELTA Case number (fanowa}

 

 

First Nope Middis Natne

Lax Name

7, Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
i insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
: such as child support and alimony.

#4 No

CI Yes, List all payments to an insider,

  

 

insidar's Nama

 

 

Number Street

 

 

Dates of ‘Total amount ‘Amountyou still Reason for this payment
“payment = > paid Dl: Owe wy pipet
$ $
State ZIP Code
§ $

 

Insider's Name

 

Number Street

 

 

 

City

an Insider?

Ef No

State ZIP Cade

8. Within 4 year before you filed for bankruptey, did you make any payments or transfer any property on account of a debt that benefited

Include payments on debls guaranteed or cosigned by an insider.

Cl Yes. List all payments that benefited an insider,

 

 

 

 

 

 

 

 

 

 

 

Official Form 107

Case: 21-50492

Datos of Total amount?“ Amount'yau stilt Reason for this payment
payments ch paid | owe. ~_Anelude creditor's namie
‘ $
Insider's Name §
Number Street
State ZlP Code
o_ $
insider's Name :
Number  Streat i
Co Sia IPB
Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Doc#1 Filed: 04/13/21 Entered: 04/13/21 10:07:17 Page 37 of 54

 
ABIMAEL REBUELTA

Debtor 1

Case number (i know)

 

Fitst Name Middle Hame

 

Last Names

identify Legal Actions, Repossessions, and Foreclosures

 

 

and contract disputes,

Hf No

(2 Yes. Fill in the details.

Case title

 

 

Case number

Case title

 

Case number _

Check all that apply and fill in the details below,

No. Gotoline 11.
(J Yes. Fill in the information below.

 

Creditor's Name

 

Number Street

 

 

} City

 

Creditor's Name

 

Number Street

 

 

City Stale ZIP Cade

Official Form 107
Case: 21-50492

State ZIP Code

 

* Deseribe the property|

Court or agency

9. Within 4 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, callection sults, paternity actions, support or custady modifications.

Staius of ihe casa

 

Court Nama

Pending
Cl On appeal

 

il Cancduded

 

tl Pending

 

QO On appeal

 

Ca Concluded

 

a
Number Street
ay Stste ZIP Goda
Court Name
‘Number Street
State ZIP Code

City

 

‘Date

_ Explain what happenéd

Describe the property

Ooocg

Q}
Q
]
Cj

Property was repossessed.

Property was foreclosed.

Property was garnished.

Property was attached, seized, or levied.

Explain what happened

Properly was repossessed.

Properly was foreclosed,

Property was garnished.

Property was attached, seized, or levied.

Statement of Financial Affairs for individuals Filing for Bankruptcy

Doc#1 Filed: 04/13/21 Entered: 04/13/21 10:07:17

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?

Value of the property

A

Value of the praparty

page 5

Page 38 of 54

 

 
Debtor 1 ABIMAEL REBUELTA Case number yt know

 

 

First Neme Middla Name Last Name

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
: accounts or refuse to make a payment because you owed a debt?

vi No
(2 Yes. Fill in the details,

 

 

 

 

 

Describe the action the creditor took Date action Amount
; ve es : : bolas ' was faken
: Creditor's Name i ~ —
| 4
: Number  Streat i
City State ZIP Code Last 4 digits of account number: XXXX—

' 42, Within 1 year before you filed for bankruptcy, was any of your property In the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodlan, or another official’?

HI No
: (Yes

List Certain Gifts and Contributions

 

 

_ 13.Within 2 years before you fited for bankruptcy, did you give any gifts with a total value of more than $600 per person?
No
Cl] Yes. Fill in the details for each gift,

   

 

 

 

 

 

 

 

 

 

 

 

Gills with a total value of mare than $600 > “Degeribe thé gifts. 0 Dates you gave : Value
per person. ‘ UES Bot reece the glits
}
: $
: Person to Whom You Gave the Gift
. $e
Number Street
Cily Slate ZIP Code |
Parson's relationship to you : i
i _ .. _ eee _ i
Gifts with.a total valueof more than $600 ~: Describe the gifts. a : / a : Dates you gave Value
per person : he Bi ol SE voi, the gifts
$
i Person to Whom You Gave the Gift : ~ ~™
— $
Number Street
City Stata ZIP Coda :
Persan’s relationship to you
Official Form 107 Statement of Financial Affairs for Individuals Fillng for Bankruptcy pade 6

Case: 21-50492 Doc#1 Filed: 04/13/21 Entered: 04/13/21 10:07:17 Page 39 of 54

 
Debtor 1 ABIMAEL REBUELTA Case number i known,

Firat Nevee Niddle Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of rnore than $600 to any charity?

fl No

(2 Yes. Fill in the details for each gift or contribution.

Gifts or contributions to sharitles Ao a Describe what you contributed ae oe | Dats you : Value

 

 

thal total more than $600. ees contributed

} i

: Charily’s Name en $e
g

 

Number Street

 

: Gity State ZIP Code i

List Certain Losses

 

 

15, Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
: disaster, or gambling?

W no

CJ Yes. Fill in the details,

       

“Date of your oe Value of property
logs lost:

ig. the amount that insurance has paid. List pending i ingarance whe dE EE

al 2 ime. on line 33 ef Sehedule ASB: Properly. py 8 :

_ Describe the srepery you lost and
how the. loss: occurred © ;

 

eseribe any ingurance coverage for ‘the Joss :

 
 
  

   

th

       

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

i No
(J Yes. Fill in the details.

 

 

 

Desdéription and value of any property traristerred : | Date payment or Amount af payment
we 8 me Sn, “transter was .
Porson Who Was Paid pene ce at nectar oe ee = made
Number Street i ; $

 

 

Cily State ZIP Cade

 

 

Emad or website address

 

Person Who Made tha Payment, if Not You

 

Official Form 107 Statement of Financlal Affairs for Individuals Filing for Bankruptcy page 7

 

 

 
ABIMAEL REBUELTA

Middla Name

Debtor 1 Case nurnber (town

 

First Neme Last Name

Description and value of any property transferrad

 

Person Who Was Paid

 

Number  Streat

 

 

City State ZIP Cade

 

Ema? or website address

 

Person Who Made the Payment, if Not You

promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16,

@ no

C] Yes. Fill in the details.

 

 

Person Who Was Paid

 

Number Straet

 

 

City State ZIP Code

 

transferred in the ordinary course of your business or financial affairs?

. Date payment or!

transfor was.made. payment
$
$

 

17, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone wha

"Date payment or

. 18, Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property

Amount of

 

Amourit af paynient
transfer was. 0.” : :
made eyed

$

 

Inciude both outright transfers and transfers made as security (such as the granting of a security interest or morigage on your property).

Do nol include gifts and transfers that you have already listed on this statement.
(Hf No
(J Yes. Fill in the details.
Daseription and value of property: :
- transferred : ee Pey os

 

 

 

Person Who Racesived Transfer

 

 

 

 

 

 

 

 

 

Number Street
: Cily Stale ZIP Cada
Person's relationship to you
Persan Who Received Transter
Number Street : |
: i
i i
{
i
City Stale ZIP Cade i

Parson's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Describe any property or payments received
_-- rf debts paid in exchange :

Date transfer
was mada

page 8

Case: 21-50492 Doc#1 Filed: 04/13/21 Entered: 04/13/21 10:07:17 Page 41 of 54

 
Debtor 4 ABIMAEL REBUELTA Case number (i snowny

Fist Name Middle Neme Last Nanw

 

 

| 49. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are oftan called asset-protection devices.)

¥ No

(I Yes. Fill in the details.

Degcription and value of the property transferred o . . ' Date wansfer
Loe _ . pe was made

Name of trust

 

 

 

List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Sterage Units

 

20. Within 7 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts: certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

@ no
C} Yes. Fill in the details.
_ Type of account oF. aa ‘Date account was _Last balance before

VAnstrumants =; ielosed, sold, moved, closing or transfer
ie : : oo» contraneferred

 

“Last 4 digits vf account number

 

Name of Financial Institution

 

 

 

 

 

 

XXXX- Ll Checking __ So
Number Street Cl Savings
Ll Money market
Brokerage
OM PO : othe
XXX Cl checking $
Name of Financial Inatltution
Cl] Savings
Number Street C) Money market

Cl Brokerage

 

C] other

 

City State ZiP Code

21. Do yau now have, or did you have within 1 year before you filed for bankruptcy, any safe depasit box or other depository for
securities, cash, or other valuables?
( No
Cl Yes. Fill in the detalls.

 

 

 

 

 

 

Who else had access tot? (eit oe Desorlhd the contents Do you still
ey ‘ : have it?
No
Name of Financial Institution Namo : (3 Yes
Number Street Humber Street
Clty Blate ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
Debtor 4 ABIMAEL REBUELTA Case number tknozen

First Name Middis Nama Last Name

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
wi No
Cl Yes, Fill in the details,

 

 

Who else hag or had access to it? Deserihe the-contents , Do you still
. . : _ have it?
C] ve
Name of Storage Facifity Name : Yes
Number Street Number Street

 

City State AP Code

 

 

I cc lH AIP Gd

identity Property You Held or Control for Semeone Else

 

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
of hold in trust for someone.

@ No

CI Yes. Fill in the details.
Whereis the property?: Shi, -. - Deseribe the property , Value

 

Owner's Name : $

 

Number Street

 

Huraber Street

 

 

 

City State ZIP Code

 

City State ZIP Code

 

Give Detalls About Environmental Information

 

 

 

 

For the purpose of Part 10, the following definitions apply:

& Environmental jaw means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or materlal into the air, land, soll, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

@ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used te own, operate, or utilize it, Including disposal sites,

| Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous matorial, pollutant, cantaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

HI No

LJ Yes. Fill in the details.

 

 

: Governmental unit : ‘Environmental law; if you know it : Date of notlee
Name of site Governmental unit
Number Street Mumber Street
City State ZIP Code

 

 

City State ZIP Coda

Official Form 107 Statement of Financlal Affairs for Individuals Filing for Bankruptcy page 10

 

 
Debtor 1 ABIMAEL REBUELTA Case number of kiowm

First Name Middle Name Last Name

, 28. Have you notified any governmental unit of any release of hazardous material?

@ No

Cl Yes. FIll in the details.

 

 

 

Governmental unit vo Bhivironmental law, if you know. it -~ Date of notice
Name of site Governmental unit
Number Street Number Street :
\
City State ZIP Code

 

City State ZIP Cade

' 26. Have you been a party in any Judicial or administrative proceeding under any environmental law? Include settlements and orders.

No

C] Yes. Fill in the details.

 

Gouttoragency.6 Nature of the case : talus of the

Case tite .

Court Name : CI Pending

/O on appeal

 

 

 

i Humber Street [al Concluded
Case number City State ZIP Goda

  

Give Datalls About Your Business er Connections to Any Business

 

» 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the foliowing connections to any business?
. Gl A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

Ll A member of a limited liability company (LLC) or limited ability partnership (LLP)

Gla partner In a partnership

CJ An officer, director, or managing executive of a corporation

(al An owner of at least 5% of the voting or equity securities of a corporation

(@ No. None of the above applies. Go to Part 12.

“Describe the nature of the business ve “Employer ideritification numbers
one a oe : | (De not include Social Security number ov (TIN,

 

Business Name

=

 

 

 

 

Number Street corer gener tennis gps ant oo .
jane’ of accountant or bookkeapar . Dales business exleted >

: | From oo Te
:

UY cures sane State ZIP Code |

 

Employer Identification number,
- : Do not Inclide Sdetal Security number or ITIN.

 

Describe the nature of the business:

 

Business Name

EIN: -

 

Number Street acy Epes vpn sryverngyygi gee gree
Name bf accountant or bookkeaper Datos business existed

eo cae sey

 

From To

 

 

 

city State 21P Code i

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 14

 
Debtor 1 ABIMAEL REBUELTA Case number gt krev)

Fist Narne Middle Name Last Name

Employer identification number

Describe the nature of the business . ae .
wo bs BS Sha oR OED | . 2: Bo not include Social Security number or ITIN,

 

Business Name i
i

 

 

 

ee
j .
Number Street ee ea fas eee eo Bo
Name of accountant or bookkeeper. oi). Dates business existed
| From To

City State ZiP Code

28, Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

1 No

CI Yes. Fill in the details below.

“Date issued : : 2 .

 

Name MMI DDT YYTY

 

Number Street

 

 

City State ZIP Code

Sign Below

 

 

 

i have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or Imprisonment for up to 20 years, or both.

18 U.S.C. §§ 182, 1341, 1519, and 3477.

% Abi wack Lobvelny x

Signature of Debtor 1 Signature of Debtor 2

Date Uf T{ io Zl Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)7

a No
[] Yes

Did you pay or agree to pay someone wha Is not an attorney to help you fill out bankruptcy forms?

(2 No

id Yes, Name of person NICHOLAS DITARANTO . Atlach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 

 
bebo: ~~» ABIMAEL REBUELTA

Fast Name Middle Name Last Neme

 

Debtor 2

 

Spouse, if fling) Fist Name Middle ame Last Nane
p g

United States Bankruptcy Coun for the: Northem District of California

Case number Chapter f
{Hf known)

 

 

Official Form 119
Bankruptcy Petition Preparer’s Notice, Declaration, and Signature 12/15

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form avery time they help prepare documents that are filed In the
ease. if more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both. 11 U.S.C. § 110: 18 ULS.C. § 156,

Notice to Debtor

 

 

 

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attomeys and may not practice law or give you legal advice, including the following:

@ whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.):

@ whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

@ whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

@ whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code:
”@ whal tax consequences may arise because a case is filed under the Bankruptcy Code;

‘a whether any tax claims may be discharged;

whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

m@ how to characterize the nature of your Interests In properly or your debts; or

& whal procedures and rights apply in a bankruptcy case.

 

The bankruptcy petition preparer NICHOLAS DITARANTO has notified me of

Name
any raaximum allowable fee before preparing any document for filing or accepting any fee.

Date
Signature of Debtor 1 acknowledging receipt of this notice MM/DD /YYYY

 

Date
Signature of Dabtor 2 acknowledging receipt of this notice MM/DD /YYYY

Official Form 119 Bankruptcy Petition Preparer’s Notice, Declaration, and Signature page 1

 
ABIMAEL REBUELTA

First Nema Middla Name

Case number (7 mown)

Debtor 4

Last Hame

Declaration and Signature of the Bankruptcy Petition Preparer

 

Under penalty of perjury, | declare that:
# | am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

® | or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

# if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, | or my firm notified the deblor of the maximum amount before preparing any document for filing or before
accepting any fee frorn the debtor.

NICHOLAS DITARANTO

 

 

 

Printed name Title, if any Firm name, if it applies
6929 SUNRISE BLVD., STE. 112

Number Street

CITRUS HEIGHTS CA 95610 916-676-1096
City Slate ZIP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that | check:
(Check all that apply.)

O

MH schedule | (Form 1061)
a Schedule J (Form 106)

w Voluntary Petition (Form 101) Chapter 14 Statement of Your Current Monthly

J . . | 3 2
Statement About Your Social Security Numbers acome (Form 1228)

)

(Form 121) 3 Chapter 13 Statement of Your Current Monthly
Declaration About an Individual Debtor's

 

Official Form 1419

w Summary of Your Assets and Liabilities and

Ceriain Statistical information (Form 106Sum)

1 Schedule A/B (Form 1064/8)
kal Schedule C (Form 106C)
Schedule D (Form 106D)
0 Schedule E/F (Form 106E/F)

Schedules (Form 106Dec)

Statement of Financial Affairs (Form 107}

&) &

Statement of Intention for individuals Filing
Under Chapter 7 (Form 108)

Chapter 7 Statement of Your Current
Monthly Income (Form 1224-1)

& 8

Statement of Exernption from Presumption

® ©O ©

Income and Calculation of Commitment Period
(Form 122C-1)

Chapter 13 Calculation of Your Disposable
Income (Form 122C-2)

Application to Pay Filing Fee in Installments
(Form 103A)

Application to Have Chapter 7 Filing Fee
Waived (Farm 103B)

Schedule G (Form 1066) of Abuse Under § 707(b)(2) (4 A list of names and addresses of all creditors
@ schedule H (Form 106H) (Form 122A-1Supp) (creditor or mailing matrix)
C} Chapter 7 Means Test Calculation [3 other

(Form 122A-2)

Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents

to whic

Y

 

Signature of bankruptey petition preparer or officer, principal, responsible

person, or partner

NICHOLAS DITARANTO

Printed name

 

Signature of bankruptcy patition preparer or officer, principal, responsible

person, or partner

 

Printed name

 

Social Security nurnber of person who signed

‘Bankruptcy Petition Praparer’s Notice, Declaration, and Signature

MM/DDLYYYY

Social Security nurnber of person who signed

Date

MM/DDIYYYY

page 2

 
SUL Mac

ABIMAEL REBUELTA

First Name Middle Nante.

Debtor 1
Last Name

Debtor 2
(Spouse, if filing) Fiest Name

 

Middis Hama Last Name

United States Bankruptcy Court for the: Northern District of California
CG Check if this is an

Case number ___ aye
amended filing

(If knoe)

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 tans

 

If you are an individual filing under chapter 7, you must fill out this form if:

creditors have claims secured by your property, or

& you have leased personal property and the lease has not expired.

You must file this form with the caurt within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send coples to the creditors and lessors you list on the form,

if two married people are filing together in a joint case, both are equally responsible for supplying corract information,
Both debtors must sign and date the form.

Be as complete and accurate as possible. (f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

  

|| List Your Creditors Who Have Secured Claims

 

For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Farm 106D), fill In the
information below.

Did you claim the property

“What do you intend to-do with the property:that
. ma as exempt on Schedule C?

identify the creditor and the property that is collateral
: ee : ae : : secures a debt?

Creditor’s C} Surrender the property. [al No

 

Official Feri 306

name: XCEED FINANCIAL CREDIT UNION

Description of 2016 TOYOTA COROLLA LE
property
securing debt:

Creditors

name: XCEED FINANCIAL CREDIT UNION

Description of 2017 TOYOTA COROLLA LE
property
securing debt:

~ (I Retain the property and redeem it.

Ml Retain the praperty and enter into a
Reaffirmation Agreement.

CI Retain the property and fexplain}:

 

(J) Surrender the property.

* Q Retain the property and redeam it.

@ Retain the property and enter into a
Reaffirmation Agreement.

{J Retain the property and [explain]:

 

 

a Yes

CI No
a Yes

 

 

 

Creditor’s CJ Surrender the property. (J No
name:

eee ™ (J) Retain the property and redeem it. Yes
rope of (J Retain the property and enter into a
securing debt: Reaffirmation Agreernent.

(3 Retain the property and {explain}: _

Creditor's (2) Surrender the property. CI No
hame:
nes (Cl Retain the property and redeem it. CI] Yes

Description of

property
securing debt:

CJ Retain the property and enter into a
Reaffirmation Agreement,

(J Retain the property and [explain]:

 

Statement of Intention for thdividuals Filing Under Chapter 7

page 1

 
Debtor 1 ABIMAEL REBUELTA Case number (7 known),

First Name Middle Name Last Name

List Your Unexpired Personal Property Leases

 

 

| For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect: the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe yout unexpired personal property leases : Will the lease be assumed?
| Lessor's name: No
: Description of leased Cl Yes

property:
Lessor’s name: LI No

Description of leased C1 ves
: property:

Lessor's name: Ci No
Description of leased CJ ves
: property:
» _Lessor's name: CJ No
Ll Yes
Description of leased
property:
i Lessor's name: No
| Description of leased
: property:
| Lessor’s name: CI No

Description of leased

property:

Lessors name: CI No

’ Cl yes

Description of leased
property:

| Sigh Below

 

 

Under penalty of perjury, | declare that | have indicated my Intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

xfbimys fobtnr x

 

Signature of Debtor 4 Signature of Debter 2
Date c { OF t uU Date
MM? DE 1 YYYY MMi OT YWWY¥

Official Formation: Statemeli ke intention toy Hidividiala Famea,Cindet Ghepe7 page-z

 

 
Notice Required by 11 U.S.C. § 342(b) for
individuals Filing for Bankruptcy (Form 2010)

 

 

 

This notice is for you if:

You are an Individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.
§ 101(8) as “incurred by an individual
primarily for a personal, family, or
household purpose.”

 

 

The types of bankruptcy that are
available to individuals

individuals who meet the qualifications may file

under one of four different chapters of the

Bankruptey Code:

# Chapter7 —- Liquidation

es Chapter 1i-— Reorganization

& Chapter 12—- Voluntary repayment plan
for family farmers or

fishermen

# Chapter 13-—- Voluntary repayment plan

for individuals with regular

income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Chapter 7: Liquidation

$245 filing fee

$78 administrative fee

+ $15 trustee surcharge
$338 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their
debts and who are willing to allow their non-
exempt property to be used to pay their
creditors, The primary purpose of filing under
chapter 7 is to have your debts discharged. The
bankruptcy discharge relieves you after
bankruptcy from having to pay many of your
pre-bankrupicy debts. Exceptions exist for
particular debts, and liens on property may still
be enforced after discharge. For example, a
creditor may have the right to foreclose a home
mortgage or repossess an automobile.

However, if the court finds that you bave
committed certain kinds of improper conduct
described in the Bankruptcy Code, the court
may deny your discharge.

You should know that even if you file

chapter 7 and you receive a discharge, some

debts are not discharged under the law.

Therefore, you may still be responsible to pay:

@ most taxes;

& most student loans;

@ domestic support and property settlement
obligations;

Notice Required by 11 ULS.C.U.S.C. § 342(b) for individuats Filling for Bankruptcy (Form 2010) 7 ‘page 1

 

 
@ most fines, penalties, forfeitures, and
criminal restitution obligations; and

8 certain debts that are not listed in your
bankruptcy papers.

You may also be required to pay debts arising
rom:

@ fraud or thefy

aS

fraud or defalcation while acting in breach
of fiduciary capacity;

@ intentional injuries that you inflicted; and

@ death or personal injury caused by
operating a motor vehicle, vessel, or
aircraft while intoxicated from alcohol! or
drugs.

Lf your debts are primarily consumer debts, the
court can dismiss your chapter 7 case if it finds
that you have enough income to repay
creditors a certain amount. You must file
Chapter 7 Statement of Your Current Monthly
{ncome (Official Form {22A—1) if you are an
individual filing for bankruptcy under

chapter 7. This form will determine your
current monthly income and compare whether
your income is more than the median income
that apphes in your state.

Tf your income is not above the median for
your state, you will not have to complete the
other chapter 7 form, the Chapter 7 Means
Test Calculation (Official Form 1224-2).

If your income is above the median for your
state, you must file a second form —the
Chapter 7 Means Test Calculation (Official
Form 122A-—2), The calculations on the form—
sometimes called the Afeans Test—deduet
from your income living expenses and
payments on certain debts to determine any
amount available to pay unsecured creditors. If

your income is more than the median income
for your state of residence and family size,
depending on the results of the Means Test, the
US. trustee, bankruptcy administrator, or
creditors can file a motion to dismiss your case
under § 707(b) of the Bankruptcy Code, Ifa
motion is filed, the court will decide if your
case should be dismissed. To avoid dismissal,
you may choose to proceed under another
chapter of the Bankruptcy Code,

Tf you are an individual filing for chapter 7
bankruptcy, the trustee may sell your property
to pay your debts, subject to your right to
exempt the property or a portion of the
proceeds from the sale of the property. The
property, and the proceeds from property that
your bankruptcy trustee sells or liquidates that
you are entitled to, is called exempt property.
Exemptions may enable you to keep your
home, a car, clothing, and household items or
to receive some of the proceeds if the property
is sold,

Exemptions are not automatic. To exempt
property, you must list it on Schedule C: The
Property You Claim as Exempt (Official Form
106C). ff you do not list the property, the
trustee may sell it and pay all of the proceeds
to your creditors.

 

Chapter 11: Reorganization

$1,167 filing fee
+ $571 administrative fee
$1,738 total fee

Chapter | 1 is often used for reorganizing a
business, but is also available to individuals.
The provisions of chapter 11 are too
complicated to summarize briefly.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010) page 2

 

 
GT Ce

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attomey can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themseives successfully. The rules are technical, and a
mistake or Inaction may harm you. If you file without an attorney, you are still responsible for knowing

and following all of the legal requirernents.

You should not file for bankruptey if you are not eligible to file or if you do not Intend to file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a faise statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to

20 years, or both. 18 U.S.C. §§ 152, 1344, 1519, and 3571.

 

 

 

Chapter 12: Repayment plan for family
farmers or fishermen

 

$200 _ filing fee
+ $78 administrative fee
$278 total fee

Similar to chapter 13, chapter 12 permits
family farmers and fishermen to repay their
debts over a period of time using future
earnings and to discharge some debts that are
not paid.

 

Chapter 13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $78 administrative fee
$313 total fee

Chapter 13 is for individuals who have regular
income and would like to pay all or part of
their debts in installments over a period of time
and to discharge some debts that are not paid.
You are eligible for chapter 13 only if your
debts are not more than certain dollar amounts
set forth in LE U.S.C. § 109.

!

Under chapter 13, you must file with the court
a plan to repay your creditors all or part of the
money that you owe them, usually using your
future earnings, If the court approves your
plan, the court will allow you to repay your
debts, as adjusted by the plan, within 3 years or
5 years, depending on your income and other
factors.

After you make all the payments under your

plan, many of your debts are discharged. The

debts that are not discharged and that you may

still be responsible to pay include:

domestic support obligations,

most student loans,

@ certain taxes,

@ debts for fraud or theft,

& debts for fraud or defalcation while acting
in a fiduciary capacity,

@ most criminal fines and restitution
obligations,

% certain debts that are not listed in your
bankruptcy papers.

® certain debts for acts that caused death or
personal injury, and

# certain long-term secured debts.

Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010). SSpage’3

 
 

 

Warning: File Your Forms on Time :

 

Section 521 (a) \(1) of the Bankruptey Code. «

  
 
 

about your creditors
| “expenses and general /
“'gourt may dismiss your spares ore case if: you do.
_ Nol file this Information within the deadlines sat by
the Bankruptey. Code, the. Bankruptcy R Rules, and ©
the local Mules of, the court.

 

 

i For more information about the documents and :
their deadlines, gal ton Bee
tte: Ltwoww l iscourts, govlomslbankguptoetons

         

  

 

 

Bankruptcy crimes have serious
consequences

= Ifyou knowingly and fraudulently conceal
assets or make a false oath or statement
under penalty of perjury—either orally or
in writing-—in connection with a
bankruptcy case, you may be fined,
imprisoned, or both.

# All information you supply in connection
with a bankruptcy case is subject to
examination by the Attorney General acting
through the Office of the U.S. Trustee, the
Office of the U.S. Attorney, and other
offices and employees of the U.S.
Department of Justice.

Wake sure the court has your
mailing address

The bankruptcy court sends notices to the
mailing address you list on Voluntary Petition
Jor Individuals Filing for Bankruptcy (Official
Form 101). To ensure that you receive
information about your case, Bankruptcy

Rule 4002 requires that you notify the court of
any changes in your address,

A married couple may file a bankruptcy case
together—called a joint case. If you file a joint
case and each spouse lists the same mailing
address on the bankruptcy petition, the
bankruptcy court generally will mail you and
your spouse one copy of each notice, unless
you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you
could receive from credit
counseling agencies

The law generally requires that you receive a
credit counseling briefing from an approved
credit counseling agency. 11 U.S.C. § 109(h).
If you are filing a joint case, both spouses must
receive the briefing. With limited exceptions,
you must receive it within the 180 days before
you file your bankruptcy petition, This briefing
is usually conducted by telephone or on the
Internet.

In addition, after filing a bankruptcy case, you
generally must complete a financial
management instructional course before you
can receive a discharge. If you are filing a joint
case, both spouses must complete the course.

You can obtain the list of agencies approved to
provide both the briefing and the instructional
course from: hitn://www.uscourts.pov/services-
forms/bankruptey/credit-counseling-and-debtor-
education-courses.

 

In Alabama and North Carolina, go to:
http:/Avww.uscourts.cov/services-
forms/bankruptev/eredit-counseling-and-
debtor-education-courses.

If you do not have access to a computer, the
clerk of the bankruptcy court may be able to
help you obtain the List.

Notice Required by. 41. ULS.C. U.S.C.§ '342(b) for individuals Filing for Bankruptcy (Form 2010) page 4

 

 
 

 

 

 

UNITED STATES PRIORITY®
POSTAL SERVICE @ MAIL

 

= Expected delivery date specified for domestic use.

= Most domestic shipments include up to $50 of insurance (restrictions apply).*
= USPS Tracking® included for domestic and many international destinations.
# Limited international insurance.**

m@ When used internationally, a customs declaration form is required.

*Insurance does not cover certain items. For details regarding claims exclusions see the x
Domestic Mail Manual at http://pe.usps.com. <;

** See International Mail Manual at http://pe.usps.com for availability and limitations of cover:

    
 

oS SEE TO:

~ Fide B Lo?
| ae BANC! LM]
FLAT RATE ENVELOPE ge i ted (re -
ONE RATE m@ ANY WEIGHT Lave

ALD Sovth Fatt t eet
TRACKED # INSURED To schedile tree Package Pickup, |
RIMBEEL, oia dh, J ELA G VF

 

BP bas

| HiL RUUEML (ME UEMUE TERE LC RTE YD | ra

 

 
